    Case 3:18-cv-00701-JRW Document 35 Filed 04/21/20 Page 1 of 2 PageID #: 248




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY


KIMBERLY S. ALDRICH, ET AL.                                                         PLAINTIFFS



v.                                                       CIVIL ACTION NO. 3:18-CV-701-JRW



INDIAN RIVER TRANSPORT CO., ET AL.                                                DEFENDANTS


                        ORDER OF DISMISSAL WITH PREJUDICE

        The Court DENIES as moot Indian River Transport Co. and Timothy Sheehan’s summary

judgment motion (DN 28). The Court DISMISSES this case with prejudice.

                                            OPINION

        The parties called the Court’s case manager and said this case has settled.1 The Court

ordered the parties to file a stipulation of dismissal with prejudice by February 21. 2 The parties

didn’t file anything. On March 24, the Court ordered the parties to file a stipulation of dismissal

with prejudice by April 10.3 Again, the parties didn’t file anything.

        The Court is well within its discretion to dismiss this case for the parties’ repeated

disobedience of its orders.4 This is a “clear record of delay or contumacious conduct” warranting

dismissal with prejudice.5




1
  DN 33.
2
  Id.
3
  DN 34.
4
  Fed. R. Civ. P. 41(b); Fed. R. Civ. P. 16(f)(1)(C).
5
  Knoll v. American Tel. & Tel. Co., 176 F.3d 359, 363 (6th Cir. 1999).
                                                 1
    Case 3:18-cv-00701-JRW Document 35 Filed 04/21/20 Page 2 of 2 PageID #: 249




        The Court considered giving notice that dismissal with prejudice was on the table, even

though prior notice was unnecessary due to the parties’ clear record of contumacious conduct. 6

But, giving notice would have been an exercise in futility. The parties disobeyed 2 court orders.

They have given no indication that they will suddenly obey a third, even if it did warn of the

potential for dismissal with prejudice.

        More than that, the parties told the Court they settled. They have apparently moved on,

even if they haven’t filed the stipulation as the Court twice ordered them to do. Dismissing this

case with prejudice is appropriate, notwithstanding any lack of prior notice.




                                                                         April 21, 2020




6
 Harris v. Callwood, 844 F.2d 1254, 1256 (6th Cir. 1988) (prior notice is not required when the
“derelict party has engaged in bad faith or contumacious conduct”) (internal quotation marks
omitted).
                                                 2
